Wood, J., (after stating the facts). (1) The chancery court of Marion County had no jurisdiction to administer the estate of J. C. Copeland under the general deed of assignment. The State insolvency act of June 26, 1897,* was superseded by the bankruptcy act of Congress of July 1, 1898, insofar as they relate to the same subject-matter and affect the same persons, as was held in Hickman v. Parlin-Orendorff Co., 88 Ark. 519. See, also, Roberts Cotton Oil Co. v. Morse & Co., 97 Ark. 513. An attack was made by appellant on this deed of assignment by its objection to the Marion Chancery Court assuming jurisdiction to administer the assets under this insolvency act within four months after the deed of assignment. The Marion Chancery Court therefore erred in assuming jurisdiction to administer the personal assets of the estate under this deed of assignment, and the chancery court of Baxter County erred in holding that the Marion Chancery Court had such jurisdiction.  (2-3) It appears from the pleadings and agreed statement of facts that these errors were not prejudicial to appellant. The appellant does not allege nor show facts sufficient to prove that the deed of -assignment was made for the purpose -of hindering, delaying or defrauding Copeland’s creditors. Mere general allegations to that effect are not sufficient. Appellant does not set up any facts tending to show fraud. The allegations of its complaint as to the transfer of personal property for the lots therein mentioned and the taking of the title to' those lots in Lula B. Copeland are not sufficient to show fraud in this transaction, and the agreed statement of facts shows that the creditors had no right to complain of this, for the personal property transferred was exempt. Copeland and his wife had a right to make such disposition of that property as they pleased. The creditors of Copeland coidd not subject such property to the payment of their debts. See Sims v. Phillips, 54 Ark. 193; Clark v. Edwards, 57 Ark. 331; King v. Hargadine-McKittrich Dry Goods Co., 60 Ark. 1.  (4) The chancery court did not err, therefore, in holding that the title to. the lots in controversy was in Lula B. Copeland, and in quieting her title. The proof fails to show any fraud on the part of appellee J. C. Copeland in making the deed of assignment. Under the pleadings and the agreed statement of facts the chancery court should have entered a judgment in favor of the appellant bank for the additional sum of $114.90, with interest. The undisputed facts «how that this amount was also due the appellant, and the court should have entered a decree for that sum, and doubtless would have done so had a specific request been made for such judgment. The failure to enter such judgment was in the nature of a clerical misprision, and, as the trial is de novo, this court will enter such judgment as the chancery court should have entered upon the undisputed facts of the record. See Greenlee v. Rowland, 85 Ark. 101. The decree of the Baxter Chancery Court is modified and affirmed, and judgment will be entered here in favor of the appellant for the additional sum of $114.90, with interest at 10 per cent, per annum from August 6, 1912. As it is manifest that the chancery court would have rendered judgment for this sum had its attention been called to the oversight at the time its decree was entered of record appellant is not entitled to the costs of .this appeal, and judgment for costs will be in favor of the appellees.   See Session Laws 1897, Page 115, Act 48.